Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the restriction requirement dated 1/25/2022 and the election dated 3/7/2022.

Applicant's election with traverse of Species I & 7 in the reply filed on 3/7/2022 is acknowledged.  The traversal is on the ground(s) that 1) relating to the locking mechanism, groups I and II are not independent species because “the locking mechanism and is, in fact, configured to cooperate with the drip assembly” and 2) relating to a door movement with a locking mechanism (i.e., a sliding door), “two species cannot be mutually exclusive when a single claim requires both”. This is not found persuasive because 1) with respect to the locking mechanism, the applicant’s figures as well as the applicant’s own disclosure sets forth two different species and therefore, by the applicant’s own admission, there are at least two (the applicant discloses four) different species set forth.  2) with respect to the applicant’s arguments of the door movement, the applicant refers to a “single claim” that requires both but as clearly stated in the MPEP, a species restriction is based on the applicant’s figures and the specification that supports the figures and NOT the claims.   Still furthermore, the applicant has elected a species that is directed to only a sliding door and not the combination of a sliding door and a swinging door.  Therefore, the applicant’s argument with traverse, respectively, are not deemed persuasive.
The requirement is still deemed proper and is therefore made FINAL.


	The status of the claims is as follows:
		Claims 12, 14, and 16-20 have been withdrawn from consideration; and
Claims 1-11, 13, and 15 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	The applicant’s information disclosure statement dated 2/20/2020 has been considered and a copy has been placed in the file.

The drawings are objected to because in all of the figures, the lines are not clean, crisp, and uniform.  It appears that several of the figures are of a “dot-matrix” quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

OBJECTION(S);
	In claim1, line 4, it appears that –the—should be inserted after “of”.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102005045923 A1 to Takanobu et al.
DE 102005045923 A1 to Takanobu et al. disclose a hold lock mechanism (29 and 30, see figure below) comprising a grip assembly (30b) configured to be mounted on a vehicle body (2) and including a pair of grip members (49) configured to releasably grip a door component (30a) and a hook (50 and 50a) provided on at least one of the grip members (49) and a release assembly (34 and 41) mounted on the door component (30a), the release assembly including a release member (portion of 34 and 41 that engages hook (50 and 50a). [Claim 1]
Wherein the at least one grip member of the pair of grip members (49) is configured to move between a grip position in which the grip member (49) grips the door component (301) and a release position in which the grip member (49) releases the door component (the hook 50 and 50a releasably engages elements 34 and 41). [Claim 2]
Wherein the door component (30a) has a cavity, the release member (34 and 41) is movably received in the cavity  

    PNG
    media_image1.png
    212
    886
    media_image1.png
    Greyscale

The hook (50 and 50a) is configured to move (biasing portion is hinged at bottom of element 47a) between and “advanced position” in which the hook (50 and 50a) is received in the cavity of the door component and a retracted position in which the hook (50 and 50a) is released from the door component (30a), and the hook (50 and 50a is biased toward the “advanced position” by a first biasing member. (see figure below) [Claim 3]. 

    PNG
    media_image2.png
    728
    438
    media_image2.png
    Greyscale




Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-15 are allowable.
[NOTE: Claims 12 and 14 were restricted out above but are now allowable since the generic claim 11  is allowable.]

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634